DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #106, R2-1905955, Reno, USA, 13th - 17th May 2019, Source: VIVO, Title: WUS Co-operation with C-DRX, Agenda Item: 11.11.4.1. 
As to claim 1, Vivo discloses a method for a user equipment (UE) monitoring a physical downlink control channel (PDCCH) for power saving signaling (Vivo, introduction section,  UE monitoring wakeup signal WUS used for power saving at UE), the method comprising: receiving a discontinuous reception (DRX) configuration from a base station (BS) to configure the UE to monitor a scheduling signal on the PDCCH within a DRX active time (Vivo, section 2, Figure 1-3, DRX monitoring setup for UE with period DRX communication of on and off cycles as well known in the art); and receiving a configuration from the BS to configure the UE to monitor the power saving signaling on the PDCCH and instructing the UE to wake up for monitoring the scheduling signal in the DRX active time (Vivo, Introduction, section 2, figure 1, “alt1”,  UE is configured to monitor an offset before DRX for WUS signal during OnDuration of DRX ), wherein the configuration instructs the UE to start monitoring the PDCCH for the power saving signaling (Vivo, Introduction, section 2, figure 1, “alt1”,  UE monitors PDCCH for power saving signaling). Vivo does not expressly disclose however WU discloses wherein the configuration includes a time in milliseconds prior to a start of a DRX on-duration time (WU, Figure 4 and figure 5, [0186], [0239], WUS offset from onDuration DRX ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the configuration includes a time in milliseconds prior to a start of a DRX on-duration time as taught by WU.  Communication and monitoring opportunities are scheduled milliseconds apart as known in the art. 

As to claim 2,  VIVO discloses reporting a required time to the BS, wherein: the required time is a number of slots prior to the start of the DRX on-duration time; and the UE is not required to monitor the PDCCH for the power-saving signaling during the number of slots (VIVO, Section 2, figure 1, “alt1” and observation 1, UE set up to monitor WUS, that informs the UE to skip monitoring PDCCH).

As to claim 3, VIVO and WU the method of claim 2. Vivo does not disclose however WU discloses wherein the required time is reported to the BS through a UE capability report (WU, [0075],  UE capability report sent by UE as known in the art to communicate with base station relevant control data). 

As to claim 4, VIVO and WU the method of claim 1. Vivo does not disclose however WU discloses wherein the DRX active time includes a DRX on-duration timer, a DRX inactivity timer, a DRX retransmission timer, a random access contention resolution timer, a random access response window that is running, a scheduling request that is sent on a Physical Uplink Control Channel (PUCCH) and is pending, or a PDCCH indicating a new transmission addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of a Medium Access Control (MAC) entity that has not been received after successful reception of a random access response for a random access preamble not selected by the MAC entity among contention-based random access preambles (WU, [0006], timers for DRX including DRX onDuration timer).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the DRX active time includes a DRX on-duration timer, a DRX inactivity timer, a DRX retransmission timer, a random access contention resolution timer, a random access response window that is running, a scheduling request that is sent on a Physical Uplink Control Channel (PUCCH) and is pending, or a PDCCH indicating a new transmission addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of a Medium Access Control (MAC) entity that has not been received after successful reception of a random access response for a random access preamble not selected by the MAC entity among contention-based random access preambles as taught by WU.  Use of timer are known in the art for DRX communication that informs UE of sleep and wake cycles. 

As to claim 5, VIVO and WU the method of claim . Vivo does not disclose however WU discloses wherein the time in milliseconds is an offset between a starting symbol of the DRX on-duration time and a starting symbol of the power saving signaling (WU, Figure 4 and figure 5, [0186], [0239], WUS offset from onDuration DRX ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the time in milliseconds is an offset between a starting symbol of the DRX on-duration time and a starting symbol of the power saving signaling as taught by WU.  Communication and monitoring opportunities are scheduled milliseconds apart as known in the art, scheduling power saving signal before DRX onDuration allows UE to saving power by staying sleep mode as deemed appropriate.  

As to claim 8, VIVO and WU the method of claim 1. Vivo does not disclose however WU discloses wherein the DRX on-duration time includes a time while a DRX on-duration timer is running (WU, [0006], timers for DRX including DRX onDuration timer).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the DRX on-duration time includes a time while a DRX on-duration timer is running as taught by WU.  Use of timer are known in the art for DRX communication that informs UE of sleep and wake cycles. 

As to claims 9, 12, 13 and 16, the claims are rejected as applied to claim 1, 4, 5 and 8 above by Vivo in view of Wu. 

As to claims 10 and 11, the claims are rejected as applied to claims 2 and 3 above by Vivo in view of Wu.  The claims are the same as claims 2 and 3 but also depending from claim 1. However claims 10 and 11 are likely meant to depend from claim 9.  Same rejections would apply in either case. 

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of WU and further in view of Lee et al, application no. 2022/0078650, hereinafter known as Lee. 

As to claim 6, Vivo and WU disclose the method of claim 1. Vivo and WU do not disclose however Lee discloses further comprising not monitoring the PDCCH for the power saving signaling when a first duration of monitoring the power saving signaling overlaps a second duration of a configured measurement gap (Lee, [0233], UE measures PDCCH when measurement gap is skipped due to overlap or alternately performs measurement during the gap in place of PDCCH monitoring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo and WU to include the limitations of further comprising not monitoring the PDCCH for the power saving signaling when a first duration of monitoring the power saving signaling overlaps a second duration of a configured measurement gap running as taught by Lee.  Communication and monitoring collision or overlap are avoided in the art and communication rescheduled accordingly so all the communications can be performed eventually. 

As to claim 7, Vivo discloses further comprising waking up to monitor the PDCCH for the scheduling signal on an upcoming DRX active time when the UE does not detect the power saving signaling during the measurement gap (Vivo, section 1, first section of “agreements”,  “if WUS is not configured legacy operations apply, that is DRX operations apply when no power saving signaling is performed). 

As to claim 14 and15, the claims are rejected as applied to claim 6 and 7 above by Vivo in view of Wu and further in view of Lee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467